SAVOY, Judge.
Certain portions of defendant’s land were expropriated for highway purposes in three separate suits. The cases were consolidated for trial in the lower court and for hearing on appeal, the decision in which was rendered this date, 160 So.2d 355.
For the reasons assigned in the companion case, the judgment of the lower court is amended so as to assess the experts’ charges of $5,615.00 as costs, and to delete from the judgment the award of legal interest upon this amount. In all other respects, the judgment of the lower court is affirmed. Plaintiff-appellant to pay all costs of this appeal.
Amended and affirmed.